DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements filed on 07/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mechanical elements” of claims 14 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Notification - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “mechanical elements configured to mechanically hold the device …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanical elements” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier due “means” is not structural.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: straps, belts, buckles, strings, ties, elastic bands, or the like.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.   
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-13 and 15-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 6 and 12-13 of U.S. Patent No. 10,543,310 (herein after 310’) in view of Angel et al. (Pub. No. 2008/0319392).
Regarding claim 9, 310’ teaches a material delivery/receiving device, including: a device actuator; a plurality of needles configured to deploy in response to actuation of the device actuator to form a plurality of openings in a subject's skin; a material source configured to provide a drug or other material to the subject through the plurality of openings in the subject's skin formed by the plurality of needles (see claims 1 and 12 of 310’) but does not teach an adhesive configured to adhere the device to the subject's skin; however, Angel et al. teaches using an adhesive to attach a drug delivery device (10, Fig. 1) to the skin (1000, Fig. 2B) of a patient (see [0054]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of 310’ by adding an adhesive as taught by Angel et al. for securing the device to the patient’s skin (see [0054]).
Regarding claim 11, in view of Angel et al. teaches wherein the adhesive is configured to adhere the device to the subject's skin for hours (see [0054] where the device is secured to the user via an adhesive; it is the Examiner’s position that the adhesive is capable of adhering the device to the subject’s skin for hours).  .  
Regarding claim 12, in view of Angel et al. teaches wherein the adhesive is configured to adhere the device to the subject's skin for days (see [0054] where the device is secured to the user via an adhesive; it is the Examiner’s position that the adhesive is capable of adhering the device to the subject’s skin for days).      
Regarding claim 13, in view of Angel et al. teaches wherein the adhesive is configured to adhere the device to the subject's skin for months (see [0054] where the device is secured to the user via an adhesive; it is the Examiner’s position that the adhesive is capable of adhering the device to the subject’s skin for months).     
Regarding claim 15, 310’ in view of Angel et al. teaches wherein the material source comprises a drug eluting hydrogel arranged to release a drug for delivery to the plurality of openings in the subject's skin (see claims 2 and 13 of 310’).  
Regarding claim 16, 310’ in view of Angel et al. wherein the material source comprises a reservoir including the drug or other material, and the device further comprises a positive pressure source configured to force the drug or other material from the reservoir to the subject's skin (see claim 6 of 310’).  
Claims 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 12 of U.S. Patent No. 10,543,310 (herein after 310’) in view of Angel et al. (Pub. No. 2008/0319392) in view of Redding, JR. (Pub. No. 2002/0156415).
Regarding claim 14, 310’ in view of Angel et al. does not teach further comprising mechanical elements configured to mechanically hold the device to the subject's skin. However, Redding, JR teaches using and adhesive and strap (4, Fig. 1) to secure a patch (2, Fig. 1) to the skin (3, Fig. 1) of a patient.
It would have been obvious to one of ordinary skill in the art to modify the device taught by 310’ in view of Angel et al. by adding a strap as taught by Redding, JR. for holding the device in place (see [0049]).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 9-13, 16-18, 22, 24-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Angel et al. (Pub. No. 2008/0319392).
Regarding claim 9, Angel et al. teaches a material delivery/receiving device (10, Figs. 1), including: a device actuator (24/38, Fig. 1C); a plurality of needles (12, Fig. 1C) configured to deploy in response to actuation of the device actuator (24/38) to form a plurality of openings (openings created by 12 penetrating 1000) in a subject's skin (1000, Fig. 2B, see [0054]); a material source (46, Fig. 1C) configured to provide a drug or other material (pharmaceutical, see [0056]) to the subject through the plurality of openings (openings created by 12 penetrating 1000) in the subject's skin formed by the plurality of needles (12, [0055]); and an adhesive configured to adhere the device to the subject's skin (1000, Fig. 2B, see [0054]).  
Regarding claim 10, Angel et al. teaches wherein the drug or other material (pharmaceutical) of the material source is configured to move through the plurality of openings (openings created by 12 penetrating 1000) by diffusion (see explanation below).  
Thefreedictionary.com defines “diffusion” as “the movement of ions or molecules from an area of higher concentration to an area of lower concentration” and it is the Examiner’s position that as the pharmaceutical leaves 46 and enters into the patient via the holes formed via 12, the molecules of the pharmaceutical move from an area of higher concentration to an area of lower concentration as a result of the pharmaceutical spreading throughout the body.
Regarding claim 11, Angel et al. teaches wherein the adhesive is configured to adhere the device to the subject's skin for hours (see [0054] where the device is secured to the user via an adhesive; it is the Examiner’s position that the adhesive is capable of adhering the device to the subject’s skin for hours).  .  
Regarding claim 12, Angel et al. teaches wherein the adhesive is configured to adhere the device to the subject's skin for days (see [0054] where the device is secured to the user via an adhesive; it is the Examiner’s position that the adhesive is capable of adhering the device to the subject’s skin for days).      
Regarding claim 13, Angel et al. teaches wherein the adhesive is configured to adhere the device to the subject's skin for months (see [0054] where the device is secured to the user via an adhesive; it is the Examiner’s position that the adhesive is capable of adhering the device to the subject’s skin for months).     
Regarding claim 16, Angel et al. teaches wherein the material source (46) comprises a reservoir including the drug or other material (pharmaceutical, see [0047]), and the device further comprises a positive pressure source (40/42, Fig. 2A and vapor, see [0045]) configured to force the drug or other material (pharmaceutical) from the reservoir (46) to the subject's skin (1000, see [0047]).  
Regarding claim 17, Angel et al. teaches further comprising a device cover (14, Fig. 1C), wherein the positive pressure source (42) comprises positive pressure (vapor, see [0045]) stored in space under the device cover (14, see Fig. 1C).  
Regarding claim 18, Angel et al. teaches a method (see [0005]) comprising: providing a material delivery/receiving device (10, see Figs. 1A-2A) including a device actuator (24/38, Fig. 1C), a plurality of needles (12, Fig. 1C), and a material source (46, Fig. 1C); affixing the device to a subject's skin (see [0054]); and actuating the device actuator (24/38, see [0055]), causing the plurality of needles (12) to deploy to form a plurality of openings (openings created by 12 penetrating 1000) in the subject's skin (1000, Dif. 2Bsee [0054]), wherein a drug or other material (pharmaceutical, see [0056]) from the material source(46) enters the subject's skin through the plurality of openings (see [0048]).  
Regarding claim 22, Angel et al. teaches wherein the device is affixed to the subject's skin (1000, Fig. 2B) via an adhesive (adhesive, see [0054]).  
Regarding claim 24, Angel et al. teaches wherein the drug or other material (pharmaceutical) from the material source (46) enters the subject's skin through the plurality of openings (openings created by 12 penetrating 1000) by diffusion (see explanation below).  
Thefreedictionary.com defines “diffusion” as “the movement of ions or molecules from an area of higher concentration to an area of lower concentration” and it is the Examiner’s position that as the pharmaceutical leaves 46 and enters into the patient via the holes formed via 12, the molecules of the pharmaceutical move from an area of higher concentration to an area of lower concentration as a result of the pharmaceutical spreading throughout the body.
Regarding claim 25, Angel et al. teaches wherein actuating the device actuator (24/38) exposes the material (46) source to a positive pressure (40/42/44, pressure created via 40/42 of 40/42/44, Fig. 1C)), which drives the drug or other material into the plurality of openings (see [0047]).  
Regarding claim 26, Angel et al. teaches wherein actuating the device actuator (24 of 24/38) causes a membrane (34, Fig. 2A) to be pierced (see [0052]), which exposes the material source (46) to the positive pressure (40/42/44, pressure created via 42/44 of 40/42/44, see [0056]-[0057]) .
Regarding claim 27, Angel et al. teaches further comprising receiving blood or other material (sample, see [0058]) from the plurality of openings (openings created by 12 penetrating 1000) in the subject's skin into the device (10, see [0043], [0047] and [0058]).  
Regarding claim 28, Angel et al. teaches wherein the blood or other material (sample, see [0058]) from the plurality of openings (openings created by 12 penetrating 1000) in the subject's skin (1000) is received into the device (10) prior to the drug or other material from the material source entering the subject's skin (1000, see [0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angel et al. (Pub. No. 2008/0319392) in view of in view of Redding, JR. (Pub. No. 2002/0156415).
Regarding claim 14, Angel et al. teaches u a mechanical element (strap, see [0054]) configured to mechanically hold the device to the subject's skin (1000, see [0054]) but does not specifically teach using the mechanical element in conjunction with an adhesive.  However, Redding, JR teaches using and adhesive and strap (4, Fig. 1) to secure a patch (2, Fig. 1) to the skin (3, Fig. 1) of a patient.
It would have been obvious to one of ordinary skill in the art to modify the device taught by Angel et al. by adding a strap as taught by Redding, JR. for holding the device in place (see [0049]).  Further, Angel et al. teaches that various changes may be made to the device (see [0096]).
Regarding claim 23, Angel et al. teaches wherein the device is affixed to the subject's skin (1000, Fig. 2B) via mechanical elements (strap, see [0054]).  but does not specifically teach using the mechanical element in conjunction with an adhesive.  However, Redding, JR teaches using and adhesive and strap (4, Fig. 1) to secure a patch (2, Fig. 1) to the skin (3, Fig. 1) of a patient.
It would have been obvious to one of ordinary skill in the art to modify the device taught by Angel et al. by adding a strap as taught by Redding, JR. for holding the device in place (see [0049]).  Further, Angel et al. teaches that various changes may be made to the device (see [0096]).
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angel et al. (Pub. No. 2008/0319392) in view of in view of Herndon (Pub. No. 2008/0275378).
Regarding claim 15, Angel et al. does not teach wherein the material source comprises a drug eluting hydrogel arranged to release a drug for delivery to the plurality of openings in the subject's skin.  However, Herndon teaches wherein a material source (reservoir) includes a drug eluting hydrogel to release a drug for delivery to skin openings formed ([0064]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Angel et al. by substituting the drug within 152 for the drug-containing drug taught by Herndon for controlled and slow release of the drug into the patient ([0064]).  Further, Angel et al. teaches that various changes may be made to the device (see [0096]).
Claims 19-21 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angel et al. (Pub. No. 2008/0319392) in view of Pickup et al. (Pub. No. 2003/0065294).
Regarding claim 19, Angel et al. does not teach wherein the device is affixed to the subject's skin for hours.  However, Pickup et al. patch (120, Fig. 4) having an adhesive (see [0010] and [0039]) that is affixed to the patient’s skin for hours (see [0055]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and adhesive taught by Angel et al. by substituting the adhesive for the adhesive as taught by Pickup et al. and affixing the device to the patient’s skin for hours as taught by Pickup et al. for long-term treatment without irritating the patient’s skin (see [0055]).  Further, Angel et al. teaches that various changes may be made to the device (see [0096]).
Regarding claim 20, Angel et al does not teach wherein the device is affixed to the subject's skin for days.  However, Pickup et al. patch (120, Fig. 4) having an adhesive (see [0010] and [0039]) that is affixed to the patient’s skin for days (see [0055]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and adhesive taught by Angel et al by substituting the adhesive for the adhesive as taught by Pickup et al. and affixing the device to the patient’s skin for days as taught by Pickup et al. for long-term treatment without irritating the patient’s skin (see [0055]).  Further, Angel et al. teaches that various changes may be made to the device (see [0096]).
Regarding claim 21, Angel et al. does not teach wherein the device is affixed to the subject's skin for months.  However, Pickup et al. patch (120, Fig. 4) having an adhesive (see [0010] and [0039]) that is affixed to the patient’s skin for months (see [0055]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and adhesive taught by Angel et al. by substituting the adhesive for the adhesive as taught by Pickup et al. and affixing the device to the patient’s skin for months as taught by Pickup et al. for long-term treatment without irritating the patient’s skin (see [0055]).  Further, Angel et al. teaches that various changes may be made to the device (see [0096]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783